Citation Nr: 9928415	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer 
secondary to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1968 to November 1970.  His service included a tour of duty 
in the Republic of Vietnam.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, denied 
the veteran's claim of service connection for nasopharyngeal 
cancer, which he alleged is secondary to exposure to the 
toxic herbicide Agent Orange while in Vietnam.  He appealed 
the RO's decision to the Board of Veterans' Appeals (Board).

During a May 1999 video-conference hearing before the 
undersigned Acting Member of the Board, the veteran raised 
the issue of his possible entitlement to nonservice-connected 
pension benefits.  This matter is referred to the RO for all 
appropriate development and consideration.


REMAND

Service connection may be granted for disability resulting 
from a disease or an injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Additionally, a veteran 
who, during his period of active duty in the military, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to the toxic herbicide Agent 
Orange-unless there is affirmative evidence to the contrary.  
See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  
Section 3.309(e) lists the following diseases as qualifying 
for this presumption, even if there is no record of these 
diseases during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  Id.

The veteran's claim is for nasopharyngeal cancer, which is 
not one of the conditions listed in section 3.309(e) that VA 
has determined that a presumption of service connection is 
warranted on the basis of exposure to Agent Orange in 
Vietnam.  However, even if the presumptive provisions of 
3.309(e) do not apply, service connection for a disease 
claimed to be due to Agent Orange exposure may be established 
by proof of direct causation.  Cf. Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998); see also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

During his May 1999 video-conference hearing, the veteran 
alleged that one of his treating physicians (David R. 
Chainock, M.D., an ear, nose & throat specialist) told him 
that his nasopharyngeal cancer may be the result of exposure 
to Agent Orange while in Vietnam.  The only statement of 
record from this doctor is dated in December 1996 and shows a 
diagnosis of nasopharyngeal cancer, confirming that the 
veteran has it, and indicates that he has been receiving 
treatment for the condition and its associated residuals 
since November 1995.  However, there is no mention in this 
statement of the possible relationship of the nasopharyngeal 
cancer to the veteran's military service and, in particular, 
to exposure to Agent Orange.  Therefore, the veteran should 
be given an opportunity to submit such a statement to support 
his allegations.  See Robinette v. Brown, 8 Vet. App. 69 
(1995) (citing 38 C.F.R. § 5103(a) regarding the "duty to 
inform" the veteran of the evidence necessary to complete 
his application for VA benefits).

Accordingly, the Board is REMANDING this case to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctors, 
including David R. Chainock, M.D., 
who may provide competent evidence of a 
nexus between his military service, 
particularly any exposure to Agent 
Orange, and his nasopharyngeal cancer.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.

2.  After completing the above 
development, and after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the claim of service connection for 
nasopharyngeal cancer secondary to 
exposure to Agent Orange.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all pertinent 
legal authority and court precedent.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case (SSOC) 
and provided a reasonable opportunity to 
submit additional evidence and/or 
argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












